ELECTRONIC RECORD                           O+ff -IS

                                                                            047-/ S
COA #      01-13-00408-CR                        OFFENSE: 42.09 (Cruelty to Animals)

STYLE:     Wydell Dixon v. The State of Texas COUNTY:            Galveston
COA DISPOSITION:       AFFIRM                    TRIAL COURT: 56th District Court


DATE: 12/16/2014                  Publish: YES   TC CASE #:      12CR0748




                         IN THE COURT OF CRIMINAL APPEALS
                                                                               ofrtf-/r
                                                                               0*5-/5"
STYLE:    Wydell Dixon v. The State of Texas

         Af>f>E) I A/4T}S             Petition
                                                      CCA#:

                                                      CCA Disposition:
                                                                              2&&
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                     JUDGE:

DATE:      0*ffel/?0ir                               SIGNED:                        PC:_

JUDGE:      ^A     4^^.-,.                            PUBLISH:                      DNP:




                                                         /?/r£U/4AirX*                MOTION FOR
                                                   REHEARING IN CCA IS:     c/±tii'£//
                                                   JUDGE:     rc          ZFcjru /7      g^/ST"

                                                                            ELECTRONIC RECORD